DETAILED ACTION
Status of the Claims
	Claims 1-17 are pending in this application. Claims 1-17 are under examination.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/EP2019/070223 filed on 07/26/2019, which claims priority from the foreign application # EP18186513.0 filed on 07/31/2018.
Information Disclosure Statement
The information disclosure statement from 01/04/2021 has been considered by the examiner.
Claim Objections
Claims 7-8 and 16-17 objected to because of the following informalities:  
In claim 7, “The process of claim 1, wherein the mixed keto acids are purified before the co-crystallizing, using: at least one selected from the group consisting of steam distillation, solvent extraction, ion exchange chromatography, and crude crystallization with an alkaline earth metal salt.” needs to say “The process of claim 1, wherein the mixed keto acids are purified before the co-crystallizing, using a purification technique at least one selected from the group consisting of steam distillation, solvent extraction, ion exchange chromatography, and crude crystallization with an alkaline earth metal salt.”
In claim 8, “The process of claim 7, wherein the mixed keto acids are purified before the co-crystallization step using a combined steam distillation or solvent extraction.” needs to say “The process of claim 7, wherein the mixed keto acids are purified before the co-crystallization step using 
In claim 16, “A foodstuff, food supplement, or pharmaceutical product comprising the mixture of claim 9.” needs to say “A foodstuff, a food supplement, or a pharmaceutical product comprising the mixture of claim 9.”
In claim 17, “A method of preparing a foodstuff, food supplement, or pharmaceutical product” needs to say “A method of preparing a foodstuff, a food supplement, or a pharmaceutical product”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “branched-chain keto amino acids”, does not reasonably provide enablement for “keto acids”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. In the instant case, the specification provides results for method of production of crystals of mixture of calcium salts of keto valine, keto leucine and keto isoleucine (figure 6) which are the keto forms of the 3 branched-chain amino acids (BCAAs). There is no demonstration of any other 2 or more keto acids being successfully crystallized or co-crystallized.  In example 8 of the instant specification, Applicant recites “The following calcium salts were prepared using methods analogous to those described in Example 2 (to form the free acid) and Examples 4 to 7 for salification / isolation:” which are Keto phenylalanine / α-hydroxymethionine, Keto phenylalanine / keto valine, and α-Hydroxymethionine / keto isoleucine. However, in contrast to Applicant’s successful demonstrations of keto valine, keto leucine and keto isoleucine crystals (figure 6), there is no evidence that any of these three (Keto phenylalanine / α-hydroxymethionine, Keto phenylalanine / keto valine, and α-Hydroxymethionine / keto isoleucine) crystal compositions are actually achieved. It is especially important to provide results for these compounds because unlike keto valine, keto leucine and keto isoleucine which are all structurally similar compounds with similar properties, the other combinations are not so similar. Table 4 of the instant specification is provided below to show the similarities between keto valine, keto leucine and keto isoleucine:

    PNG
    media_image1.png
    355
    593
    media_image1.png
    Greyscale

In contrast, the structures of Keto phenylalanine (left) and α-hydroxymethionine (right, which is a calcium salt) are provided below:

    PNG
    media_image2.png
    211
    209
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    125
    288
    media_image3.png
    Greyscale
	








	The phenol group of Keto phenylalanine (left) and sulfur in α-hydroxymethionine make these compounds significantly different compared to the branched-chain keto acids, warranting evidence that these too would yield the crystals with the claimed limitations. While not for keto forms of amino acids or keto acids in general, there is prior art on alkaline earth metal salt crystallization with different amino acids. Andreas Picker et al (The multiple effects of amino acids on the early stages of calcium carbonate crystallization, Z. Kristallogr. 2012, 227, 744–757, DOI 10.1524/zkri.2012.1569) (Hereinafter Picker) teach that specific amino acids have multiple effects on the early stages of CaCO3 crystallization (abstract). Figure 3 of Picker show differences in nucleation of calcium carbonate among all 20 amino acids. Fig 5 shows differences between Asp and Glu on nucleation time and solubility. Picker also teaches “Recent studies have shown that polymorph selection of CaCO3 may depend on the chirality of amino acids present during crystallization. By means of gas diffusion experiments, Wolf et al. found that L-alanine induces precipitation of vaterite, whereas its D-enantiomer gave predominantly calcite and the racemic mixture yielded exclusively calcite.” (page 752 right column). Additionally, Picker teaches “, Asp induced the formation of a more soluble (i.e. less stable) initial phase and favored growth of calcite over other crystalline polymorphs. Final crystals obtained under these conditions were moreover smaller than those observed in control experiments, and had a rounded appearance due to truncation of edges and corners, possibly as a consequence of selective adsorption phenomena. This is of particular interest when considering that none of the other amino acids did modulate the morphology (and polymorphism) of CaCO3 crystals to any significant extent in this study. Regarding the interaction of the additives with prenucleation clusters, we found that – apart from Asp – also glutamate and the OH-bearing amino acids serine and threonine (and in part tyrosine as well) lead to an increased stability of the clusters,
whereas alanine had a slight opposite effect. Inhibition of nucleation was observed for many of the amino acids although, again, Asp and Glu as well as Ser turned out to be most efficient in this context. Surprisingly, the only amino acid influencing the solubility of the nucleated phase (except for Asp) was glycine, perhaps owing to its relatively small size that may allow incorporation into the precipitated particles.” (page 755 left column). Importantly, Picker teaches “Our findings show that the side chain functionality of amino acids can be crucial for interaction with crystallizing calcium carbonate. Essentially, this applies for the prenucleation stage, where acidic or hydroxyl groups seem to be required for distinct cluster stabilization. Less chemical selectivity appears to underlie the capability of inhibiting nucleation, even though certain (polar) groups (––COOH, ––OH, ––SR, ––CONH2) are evidently more efficient than others. No correlation between functionality and effect can in turn be noted for the influence of the additives on the structure and solubility of the nucleated phase. An interesting observation is that basic amino acids do hardly have any impact in either of the investigated stages.” (page 755 right column). Lara Štajner et al (The effect of different amino acids on spontaneous precipitation of calcium carbonate polymorphs, Journal of Crystal Growth, 486 (2018) 71-81) (Hereinafter Stajner) also teaches different effects on calcium carbonate crystallization by different amino acids. Stajner teaches “while AA with negatively charged or polar side chains (Asp, Tyr, Lys, Asn, Ser) significantly changed the morphology, phase composition and crystal structure of the precipitates. The effects of non-polar AA (Phe, Ala) on the structural and morphological properties of precipitates are less pronounced. The stronger impact observed for polar AA and particularly negatively charged Asp, may be correlated with the additional electrostatic interactions of side-chain groups with mineral surfaces.” (abstract). Stajner provides different crystals formed by phenylalanine (figure 4) compared to polar amino acids (figure 5) and negatively charged amino acids (fig 6). Both Picker and Stajner provide evidence that the differential properties of different side chains of amino acids result in different forms and characteristics of calcium carbonate crystal formation. 
	Thus, based on the information for the state of the art from Picker and Stajner and the lack of experiments in the instant specification, a person of ordinary skill in the art would not successfully carry out the instantly disclosed method with all keto acids. There is undue experimentation required to be provided by the applicant or the current art with evidence of co-crystallization of the entire genus of keto acids with calcium or magnesium.  A person of skill in the art in this case would be a chemist who specializes in synthesizing crystalline compounds.  
	All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims. See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003) (When a range is claimed, there must be reasonable enablement of the scope of the range.
	The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
	With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).
	An enabling disclosure may be set forth by specific example or broad terminology; the exact form of disclosure is not dispositive. In re Marzocchi, 439 F.2d 220, 223-24 169 USPQ 367, 370 (CCPA 1971). A rejection of a claim under 35 U.S.C. 112 as broader than the enabling disclosure is a 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, enablement rejection.
	The record must be clear so that the public will have notice as to the patentee’s scope of protection when the patent issues. If a reasonable interpretation of the claim is broader than the description in the specification, it is necessary for the examiner to make sure the full scope of the claim is enabled. Limitations and examples in the specification do not generally limit what is covered by the claims.
	The breadth of the claims was a factor considered in Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991), cert. denied, 502 U.S. 856 (1991). In Amgen, the patent claims were directed to a purified DNA sequence encoding polypeptide analogs of the protein erythropoietin (EPO). The court stated that:
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

Amgen has not enabled preparation of DNA sequences sufficient to support its all-encompassing claims. . . . [D]espite extensive statements in the specification concerning all the analogs of the EPO gene that can be made, there is little enabling disclosure of particular analogs and how to make them. Details for preparing only a few EPO analog genes are disclosed. . . . This disclosure might well justify a generic claim encompassing these and similar analogs, but it represents inadequate support for Amgen’s desire to claim all EPO gene analogs. There may be many other genetic sequences that code for EPO-type products. Amgen has told how to make and use only a few of them and is therefore not entitled to claim all of them.
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

927 F.2d at 1213-14, 18 USPQ2d at 1027.
	See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993) (The evidence did not show that a skilled artisan would have been able to carry out the steps required to practice the full scope of claims which encompass "any and all live, non-pathogenic vaccines, and processes for making such vaccines, which elicit immunoprotective activity in any animal toward any RNA virus." (original emphasis)); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015 (Fed. Cir. 1993) (The specification did not enable the broad scope of the claims for producing mammalian peptides in plant cells because the specification contained only an example of producing gamma-interferon in a dicot species, and there was evidence that extensive experimentation would have been required for encoding mammalian peptide into a monocot plant at the time of filing); In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (Where applicant claimed a composition suitable for the treatment of arthritis having a potency of "at least" a particular value, the court held that the claim was not commensurate in scope with the enabling disclosure because the disclosure was not enabling for compositions having a slightly higher potency. Simply because applicant was the first to achieve a composition beyond a particular threshold potency did not justify or support a claim that would dominate every composition that exceeded that threshold value.); In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991) (Given the relatively incomplete understanding in the biotechnological field involved, and the lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph for lack of enablement was appropriate.) (MPEP 2164.08).
	Here, given the relatively incomplete understanding of mixing two or more keto acids prior to co-crystallization with an alkaline earth metal salt in the relevant biotechnological field, enablement for “keto acids” requires more species to be successfully crystallized similar to instant figure 6. Merely providing evidence of 3 keto acid species that are structurally very similar while having similar properties does not provide enablement for the entire genus of keto acids. Of note, under broadest reasonable interpretation, keto acids are any of a large number of organic compounds that contain a carboxylic acid group (−COOH) and a ketone group ( >C=O). Thus, one of skill in the art would have to conduct undue experimentation to find whether any two or more keto acids when mixed would successfully crystallize with an alkaline earth metal due to the unpredictability in the art and the lack of a demonstration in the instant specification.  Therefore, while “branched-chain keto amino acids” (interpreted as keto leucine, keto isoleucine and keto valine only) are enabled, “keto acids” are not enabled for the instant application.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 is indefinite for the recitation of “hydroxymethionine” in the Markush group of keto acids in the claim.  Although hydroxymethionine has a carboxylic acid group, it does not always have a keto group.  Therefore, since hydroxymethionine can exist in a non-keto state, it is unclear if the group is actually closed to keto acids.  If applicant intends for the keto form of hydroxymethionine, applicant may amend the recitation in the Markush group to say “keto hydroxymethionine”.  
	
	In claim 14, Applicant’s limitation of “keto leucine, keto isoleucine, and keto valine in an approximate ratio of 2:1:1” is indefinite. It is unclear what this ratio refers to. It could be interpreted as a ratio of concentration or a molar ratio.  The specification talks about amounts of such substances in both weights and molar fractions.  Applicant may amend the claim to be either “weight ratio”, “mass ratio” or “molar ratio” depending on what is intended.
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 9, and 11-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7 and 11 of copending Application No. 17/287,054 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 1, 6, 9, 11-13 and 15-17 are obviated by claims 1, 4, 7 and 11 of the reference application.
Instant claims 2-3 are obviated by claim 5 of the reference application. 
Instant claim 4 is obviated by claim 1 of the reference application. 
Instant claim 14 is obviated by claim 3 of the reference application. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of the reference application and achieve the instant invention. While the reference application does not teach crystallization specifically, it teaches the compositions to be in a powder form. A powder form of a mixture of keto acids with calcium is interpreted to be a co-crystallized product of keto acid mixture with calcium. Thus, one would use the claims of the reference application with a reasonable expectation of successfully achieving the instant invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 11-13 and 15 are dependent upon a rejected base claim for scope of enablement, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (also addressing ODP rejection).  Note that claim 15 is to a mixture of the keto leucine, keto isoleucine, keto valine, hydroxymethionine and keto phenylalanine in either calcium or magnesium salt forms.  It clearly has four keto acids in the mixture even if hydroxymethionine is not denoted as being in its keto form.  Claim 14 has an indefiniteness rejection, but if corrected, it could also be incorporated into independent claims to address the scope of enablement.
Note there is a double patenting rejection on the claims at this time.  
Besides the objections, indefiniteness rejections, and scope of enablement rejection provided above, the claims were found to be free of the prior art after search and consideration by the examiner.  The closest references that provided for at least two keto acids did not reasonably provide for the process limitations of claim 1 resulting in a homogenous mixture of co-crystallized keto acids, or the mixture of at least two keto acids made by that co-crystallization process with uniform particle size and homogenous crystal form in claim 9.  Claim 9 was considered as a product-by-process claim.  
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/Primary Examiner, Art Unit 1613